Citation Nr: 0200841	
Decision Date: 01/24/02    Archive Date: 02/05/02

DOCKET NO.  97-27 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel


INTRODUCTION

The veteran served on active duty from January 1964 to 
January 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Albuquerque, 
New Mexico.

A hearing was held in October 1997 before the Board Member 
rendering this decision, sitting in Albuquerque, New Mexico.  
A transcript of the hearing testimony is on file.  Subsequent 
to the hearing, the Board remanded the case in March 1998 for 
additional development.


REMAND

The Board remanded this case to the RO in March 1998 for 
additional development, to include obtaining the military 
personnel records for the veteran.  The RO was to submit a 
summary of the events claimed by the veteran as stressors to 
the U.S. Armed Services Center for Research of Unit Records 
(USASCRUR) in an attempt to verify the occurrence of his 
claimed stressors.  If the claimed stressors could be 
verified, the veteran was to be afforded a VA examination to 
determine whether exposure to the specific stressors in 
service resulted in his currently diagnosed PTSD.

Military personnel records, including a DA Form 20 for the 
veteran, were obtained and show that he served as a cannoneer 
in 1964 and then as a cooks helper from May 1964 through the 
remainder of his service.  On August 16, 1965, he left for 
Vietnam and served in Vietnam from September 16, 1965, to 
January 16, 1966, with Battery C, 1st Battalion, 21st 
Artillery, 1st Air Calvary Division.  His conduct and 
efficiency were rated as excellent for his service in 
Vietnam.

A response from USASCRUR received in May 2001 included 
extracts from the unit histories submitted by the 1st 
Battalion, 21st Artillery, for 1965 and 1966.  The history 
notes that the unit departed South Carolina for Vietnam in 
August 1965, arrived in Vietnam on September 17, 1965, and 
moved to its division base camp at An Khe.  The unit was an 
organic Battalion of the 1st Air Cavalry Division and was in 
support of the 3rd Brigade which included the 1st and the 2nd 
Battalions of the 7th Calvary.  The 1st Battalion, 21st 
Artillery participated in 3 major combat operations during 
1965, "Shiny Bayonet" in October 1965, "Silver Bayonet" 
commonly referred to at the "Ia Drang Campaign," during 
November 1965, and "Clean House I, II, and III" during 
December 1965.  It was reported that the "Ia Drang 
Campaign" was the most decisive engagement between American 
Troops and the North Vietnamese Army to date.  By the end of 
1965 the battalion had fired over 43,600 rounds of howitzer 
ammunition.

A book about the battle of Ia Drang entitled We Were Soldiers 
Once. . . . And Young by Lt. Gen. Harold G. Moore (Ret.) and 
Joseph L. Galloway reflects that the veteran's battery played 
a significant role in this battle.  It was reported that at 
the time of the battle, the twelve howitzers of Battery C and 
Battery A, 1st Battalion, 21st Artillery, were firing in 
support from LZ Falcon, just over five miles away.  
Reportedly, the cannoneers at LZ Falcon went without sleep 
for three days and nights to help support the troops fighting 
for their lives during this savage 4-day battle in which 234 
Americans died, including a member of Battery C.  Lt. Gen. 
Harold G. Moore, USA (Ret.) and Joseph L. Galloway, We Were 
Soldiers Once . . . And Young (Random House 1992).

In VAOPGCPREC 12-99, General Counsel for VA held that there 
was no statutory or regulatory limitation on the types of 
evidence that may be used in any case to support a finding 
that a veteran engaged in combat with the enemy.  General 
Counsel in this opinion also held that the phrase "engaged 
in combat with the enemy" requires that a veteran have 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  

While the veteran's principal duty assignment during his time 
in Vietnam was as a cooks helper, his principal duty 
previously had been as a cannoneer.  The veteran testified 
that he did function as both a cook and as a cannoneer in 
Vietnam and that he was involved in actual combat with the 
enemy.  There is nothing in the record to suggest that the 
veteran was not with his artillery battery at LZ Falcon 
during the battle of Ia Drang and it must be assumed that he 
participated in this stressful episode, either as a cook or a 
cannoneer or both.  He testified that in addition to firing 
artillery at the enemy, he was subjected to in-coming enemy 
fire, including rockets and small arms fire.  This would 
certainly be consistent with the circumstances or conditions 
for units of the 1st Air Cavalry Division serving in Vietnam 
at that time.  Applying the benefit-of-the-doubt doubt rule, 
the Board concludes that the combined effect of the entire 
evidence of record is sufficient to support a finding that 
the veteran engaged in combat with the enemy.

VA medical records reflect that the veteran was seen in March 
1996 for complaints of anxiety, depression, and other 
symptoms, including flashbacks and nightmares about Vietnam.  
He was referred to a Vet Center for a PTSD evaluation.  The 
Vet Center evaluation resulted in an assessment of PTSD.  

The veteran was hospitalized during March and April 1996 at a 
VA medical facility.  Initially he was given a provisional 
diagnosis of PTSD and major depressive disorder.  The final 
diagnoses appears to have been major recurrent depression; 
history of alcohol abuse; organic mental disorder secondary 
to alcohol abuse; and ataxia and dizziness secondary to 
cerebellar degeneration from past alcohol abuse.

In October 1996, the veteran was admitted to a VA in-patient 
13-week PTSD program.  Upon admission, it was reported that 
the veteran had apparently had severe PTSD symptoms for many 
years, with frequent intrusive thoughts about Vietnam, 
nightmares, and flashbacks.  When the veteran was released 
from the hospital in January 1997, the diagnoses were as 
follows:  PTSD; major depression; and history of alcohol 
dependence.  An August 1997 VA outpatient treatment record 
also contains a diagnosis of PTSD.

While a diagnosis of PTSD is of record, no physician has 
specified which event or events, or a combination thereof, 
caused PTSD.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim.  On August 29, 2001, VA issued 
regulations implementing the provisions of VCAA "to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits."  66 Fed. Reg. 46520 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

The veteran has not been accorded a VA psychiatric 
examination for disability evaluation purposes.  In the 
present case, the Board finds it would be helpful to afford 
the veteran a VA examination to determine the nature, extent, 
and etiology of his present neuropsychiatric conditions.  See 
66 Fed. Reg. 45631 (Aug. 29, 2001) (to be codified at 
38 C.F.R. § 3.159(c)(4)).

The veteran is advised that while the case is on remand 
status, he is free to submit additional evidence and 
argument.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

For all of the reasons noted above, the Board finds that 
additional development of the evidence is necessary.  
Accordingly, the case is REMANDED for the following actions:

1.  The RO should request the veteran to 
identify all sources of treatment for his 
psychiatric disorder.  The RO should 
obtain treatment records from all sources 
identified which are not already of 
record.

2.  The veteran should then be afforded a 
VA psychiatric examination to determine 
the nature and etiology of any current 
psychiatric disorder(s).  The examination 
should include all appropriate tests and 
evaluations, including any warranted 
psychological testing.  The claims folder 
should be made available to the examiner 
in conjunction with the examination.  The 
examiner should elicit details from the 
veteran concerning any stressful events 
he experienced during service.  After 
reviewing the records and examining the 
veteran, the examiner should identify all 
psychiatric pathology and express an 
opinion as to the etiology and date of 
onset of any psychiatric disability that 
is present.  The examiner should state 
whether it is as likely as not that any 
of the veteran's psychiatric disabilities 
began during the veteran's military 
active service or is related to any 
incident of such period of service.

3.  The RO must then review the claims 
file and ensure that all notification and 
development action required by the VCAA 
and the implementing regulations are 
fully complied with and satisfied.

4.  Thereafter, the RO should 
readjudicate the veteran's claim.  If the 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case.  The supplemental statement 
of the case must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The case should thereafter be returned to the Board for 
further review, as appropriate.  The veteran need take no 
action until he is so informed.  The Board intimates no 
opinion as to the ultimate outcome of this case.  If 
requested to appear for examination, the veteran is reminded 
that it is his responsibility to report for examination as 
scheduled, and in the development of his case, and that the 
consequences for failing to report for VA examination without 
cause may include denial of his claim.  38 C.F.R. § 3.158, 
3.655 (2001).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


